
	
		II
		Calendar No. 25
		110th CONGRESS
		1st Session
		S. 574
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2007
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			February 14, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To express the sense of Congress on Iraq.
		  
	
	
		1.Sense of Congress on IraqIt is the sense of Congress that—
			(1)Congress and the American people will
			 continue to support and protect the members of the United States Armed Forces
			 who are serving or who have served bravely and honorably in Iraq; and
			(2)Congress disapproves of the decision of
			 President George W. Bush announced on January 10, 2007, to deploy more than
			 20,000 additional United States combat troops to Iraq.
			2.Frequency of reports on certain aspects of
			 policy and operationsThe
			 United States Policy in Iraq Act (section 1227 of Public Law 109–163; 119 Stat.
			 3465; 50 U.S.C. 1541 note) is amended by adding at the end the following new
			 subsection:
			
				(d)Frequency of reports on certain aspects of
				United States policy and military operations in IraqNot later than 30 days after the date of
				the enactment of this subsection, and every 30 days thereafter until all United
				States combat brigades have redeployed from Iraq, the President shall submit to
				Congress a report on the matters set forth in paragraphs (1)(A), (1)(B), and
				(2) of subsection (c). To the maximum extent practicable each report shall be
				unclassified, with a classified annex if
				necessary.
				.
		
	
		February 14, 2007
		Read the second time and placed on the
		  calendar
	
